Order of August 14, 1934, denying application for costs and allowance, and amending the decision and judgment, reversed on the law, with ten dollars costs and disbursements, and decision, dated July 13, 1934, and judgment, dated July 13, 1934, reinstated. In view of the foregoing determination, the appeal from the order of September 28, 1934, is dismissed, without costs. The court was without authority to amend the decision and judgment. (Herpe v. Herpe, 225 N. Y. 323.) The court had no power to correct judicial errors of commission or omission. The errors sought to be corrected were not “ clerical errors or a mistake in the entry of the judgment or the omission of a right or relief to which a party is entitled as a matter of course.” Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.